Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/12/2021.  Claim 1 is amended; claims 5, 7-8 are cancelled; and claims 10-11 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-4, 6 and 9-11 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayano et al (WO 2014/050944 A1) in view of Mecerreyes (Applications of Ionic liquids in polymer science and technology, 2015) and Kato et al (US 2010/0035158 A1).
It is noted that WO 2014/050944 A1 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Hayano et al (US 2015/0270572 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1, Hayano et al disclose a polyether copolymer having polyether segment blocks having cationic groups and hydrophobic polyether segment blocks.  The polyether segment having cationic groups preferably have oxirane monomer units 
    PNG
    media_image1.png
    78
    128
    media_image1.png
    Greyscale
 wherein A+ denotes a group having an onium cation structure having a cationic nitrogen atom and X- denotes an anion (abstract) which reads on the polyether compound having a cationic group including an oxirane monomer unit in present claim 1.  An electrolyte is obtained by crosslinking a composition comprising polyether copolymer (abstract).  The number average molecular weight of the polyether copolymer is preferably 500 to 1,000,000 (paragraph 0058) which reads on the number average molecular weight of polyether compound in present claim 1. The repeating units other than the cationic group-bearing repeating units which may be contained in the polyether segment block containing a cationic group include epichlorohydrin monomer (paragraph 0035) which reads on the epichlorohydrin monomer unit in present claim 1.
Hayano et al are silent with respect to composition comprising ionic liquid; amount of polyether compound with respect to 100 parts by weight of ionic liquid.
However, regarding ionic liquid, Hayano et al in the general disclosure teach that other components can be further incorporated into the crosslinkable polyether copolymer composition.  Examples of such components include ionic liquid (paragraph 0117).  Additionally, Mecerreyes teach that ionic conductivity of polymerized ILs was generally lowered due to considerable elevation of glass transition temperature and to reduced number of mobile ions (page 117, 2nd full paragraph).  To enhance the ion conductivity, doping PILs with ILs has been attempted.  In the right doping range, the mixture remains solid and nonflowable, yet a high conductivity is achieved.  The addition of ILs into PILs pumps in more charge carriers and also lowers Tg of the IL/PIL mixture due to the plasticizing effect.  PIL networks prepared from cross-linkable IL monomers often showed very poor ion conductivity due to its lack of both mobile cations and anions.  0C is observed (page 56, 1st full paragraph).  Furthermore, Kato et al teach a polymer electrolyte which comprises an ionic liquid and a block copolymer B comprising polymer block P and polymer block Q (abstract).  Examples of polymer block P and Q include polyether type polymer blocks such as polyethylene oxide and polyethylene glycol (paragraphs 0047-0048).  See reference example 7, wherein the ionic liquid includes 3-ethyl-1-methylimidazolium bis(trifluoromethylsulfonyl)imide (paragraphs 0172-0178).  It is noted that this ionic liquids has a molecular weight of 391.31 (i.e. reads on the molecular weight of ionic liquid in present claim 1.  Therefore, in light of the teachings in Mecerreyes, Kato et al and given that Hayano et al contemplate adding other additives such as a ionic liquid, it would have been obvious to one skilled in art prior to the filing of present application, to include the ionic liquid, of Kato et al, in the composition, of Hayano et al, for above mentioned advantages of increased ion conductivity.
Regarding amount of polyether compound with respect to 100 parts by weight of ionic liquid, Kato et al teach that addition amount of ionic liquid per 1 part by mass of block copolymer is preferably 5 parts by mass or less in view of the mechanical strength of the polymer electrolyte. The amount of ionic liquid per 1 part by weight of block copolymer is preferably 0.5 parts by mass or more in view of the ion conductivity of the polymer electrolyte (paragraph 0079) which overlaps with the amount of polyether compound with respect to 100 parts by weight of the ionic liquid.  Therefore, in light of the teachings in Kato et al, it would have been obvious to one skilled in art prior to the filing of present application, to include ionic compound, of Kato et al, in relation to the polyether compound, of Hayano et al, in overlapping amounts, for above mentioned advantages.
Regarding claims 2 and 3, in Hayano et al, polyether copolymer comprises polyether segment blocks having cationic groups and a hydrophobic polyether segment blocks.  The polyether segment having cationic groups preferably have oxirane monomer units represented by general formula - 
    PNG
    media_image2.png
    69
    115
    media_image2.png
    Greyscale
 wherein A+ denotes a group having an onium cation structure having a cationic nitrogen atom and X- denotes an anion (abstract).  See example 1 (see Table 1), wherein segment containing cationic group of formula I is present in amounts of 24 mol% and the hydrophobic polyether segment comprising propylene oxide units is present in amounts of 76 mol%.  The cationic group is BDM (i.e. n-butyldimethylammonium group) (see foot note) and the anionic species is Cl-.  The hydrophobic polyether segment block has a repeat unit which is derived from ring opening of an oxirane ring of an oxirane monomer and is non-ionic (paragraph 0036).  
Regarding claim 4, in the polyether copolymer, of Hayano et al, the cationic group which has an onium cation structure containing a nitrogen atom is preferably a group having a structure in which a nitrogen atom in a nitrogen atom-containing aromatic heterocyclic ring forms an onium salt (paragraph 0016).
Regarding claim 6, see reference example 7, of Kato et al, wherein the ionic liquid includes 3-ethyl-1-methylimidazolium bis(trifluoromethylsulfonyl)imide (paragraphs 0172-0178). It is noted that this ionic liquid contains a cationic nitrogen atom as a cation.
Regarding claim 9, polyether copolymer, in Hayano et al, may contain a nonionic oxirane monomer having a crosslinkable group (paragraph 0043).

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 8/12/2021 is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Examiner acknowledges that statutory period for reply was inadvertently set to 2 months and should be 3 months as stated by Applicant.

Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) independent claim 1 requires that the polyether compound having a cationic group includes an oxirane monomer unit, the oxirane monomer unit consisting of only (emphasis added by applicant) an oxirane monomer unit having a cationic group or both of an oxirane monomer unit having a cationic group and an epihalohydrin monomer unit.  The oxirane monomer unit forming the polyether compound having a cationic group cannot be oxirane monomer unit other than the oxirane monomer unit having a cationic group and epihalohydrin monomer unit; (B) examples 1-3 in Hayano et al include monomer unit having a cationic group and the propylene oxide unit.  Examples 4-6 contain propylene oxide unit and glycidyl methacrylate unit; and (C) claim 1 requires that the composition comprise from 1 to 50 times the amount of ionic liquid relative to the amount of polyether compound having a cationic group and thus is rich in ionic liquid (emphasis added by applicant).  Hayano teaches that an ionic liquid may optionally be added to the polymeric materials and clearly points out the disadvantages of using ionic liquid.  Meccereyes teaches including ionic liquid in PILs and Kato teaches a polymer electrolyte comprising ionic liquid (A) per 1 part by mass of the block copolymer B wherein the amount of ionic liquid per 1 parts by mass of block copolymer is 5 parts by mass or less and 0.5 parts by mass or more.  However, in in light of the teachings in Hayano regarding the disadvantages of ionic .
With respect to (A), applicant’s attention is drawn to Hayano et al wherein they teach a polyether copolymer having polyether segment blocks having cationic groups and a hydrophobic polyether segment blocks.  The polyether segments having cationic groups preferably have oxirane monomer unit (abstract).  The cationic group-bearing repeating unit is a repeating unit derived through ring opening of an oxirane ring of an oxirane monomer (paragraph 0026).  The polyether segment block containing a cationic group-bearing repeat unit may be comprised of only a cationic group bearing repeating unit or may have a repeating unit other than cationic group-bearing repeat unit (paragraph 0027).  The repeating units other than the cationic group-bearing repeating units which may be contained in the polyether segment block containing a cationic group include epichlorohydrin monomer (paragraph 0035).  Hence, it is clear that the polyether segment block having cationic groups can consist of only oxirane monomer units having a cationic group or a in combination with epichlorohydrin  as in present claims.  Additionally, claim 1 recites “polyether compound having a cationic group includes” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.  
With respect to (B), claim 1 recites “polyether compound having a cationic group includes” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.  Additionally, present claim 2 includes one block with cationic group and the second block which includes a alkylene oxide unit.
.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764